NOT FOR PUBLICATION                           FILED
                    UNITED STATES COURT OF APPEALS                        JUN 25 2018
                                                                      MOLLY C. DWYER, CLERK
                                                                       U.S. COURT OF APPEALS
                           FOR THE NINTH CIRCUIT

JAMISI JERMAINE CALLOWAY,                       No.    17-15448

                Plaintiff-Appellant,            D.C. No. 1:13-cv-00747-SAB

 v.
                                                MEMORANDUM*
M. D. BITER, Warden; et al.,

                Defendants-Appellees.

                   Appeal from the United States District Court
                       for the Eastern District of California
                Stanley Albert Boone, Magistrate Judge, Presiding

                             Submitted June 12, 2018**

Before:      RAWLINSON, CLIFTON and NGUYEN, Circuit Judges.

      Jamisi Jermaine Calloway, a California state prisoner, appeals pro se from

the magistrate judge’s judgment dismissing his 42 U.S.C. § 1983 action alleging

constitutional claims. We have jurisdiction under 28 U.S.C. § 1291. We review de

novo whether the magistrate judge validly entered judgment on behalf of the



      *
             This disposition is not appropriate for publication and is not precedent
except as provided by Ninth Circuit Rule 36-3.
      **
             The panel unanimously concludes this case is suitable for decision
without oral argument. See Fed. R. App. P. 34(a)(2).
district court. Allen v. Meyer, 755 F.3d 866, 867-68 (9th Cir. 2014). We vacate

and remand.

      Calloway consented to proceed before the magistrate judge. See 28 U.S.C.

§ 636 (c). The magistrate judge then screened and dismissed Calloway’s action

before the named defendants had been served. See 28 U.S.C. §§ 1915(e)(2)(B)(ii),

1915A. Because all parties, including unserved defendants, must consent to

proceed before the magistrate judge for jurisdiction to vest, Williams v. King, 875
F.3d 500, 503-04 (9th Cir. 2017), we vacate the magistrate judge’s judgment and

remand for further proceedings.

      VACATED and REMANDED.




                                         2                                    17-15448